Voya Letterhead Law Department/Product Filing Unit One Orange Way, C2N Windsor, CT 06095 J. Neil McMurdie Senior Counsel Phone: 860-580-2824 | Email: neil.mcmurdie@voya.com August 28, 2015 EDGARLINK United States Securities and Exchange Commission treet, NE, Room 1580 Washington, DC 20549 Re: Voya Insurance and Annuity Company (formerly ING USA Annuity and Life Insurance Company) Prospectus Title: Voya Retirement Protector Annuity (formerly ING Retirement Protector Annuity) File No. 333-133152 (formerly #333-123936 and #333-116137) Withdrawal of Form RW Ladies and Gentlemen: On August 27, 2015, Voya Insurance and Annuity Company (the “Company”), submitted, via electronic filing, a request for an order granting the withdrawal of its Registration Statement on Form S-1 (333-133152). The Accession Number was 0000836687-15-000175. We hereby request, on behalf of the Company, that this request be withdrawn. We anticipate making a post-effective amendment filing in the near future to deregister the securities that have not yet been sold through the registration statement. If you have any questions regarding this submission, please call the undersigned at 860-580-2824. Respectfully, /s/ J. Neil McMurdie J. Neil McMurdie Senior Counsel PLAN | INVEST | PROTECT Voya Logo
